internal_revenue_service number release date uil date cc psi b1 cor-129388-99 this responds to your correspondence requesting late s_corporation relief under sec_1362 of the internal_revenue_code seeking an effective date of date in revproc_98_55 copy attached the internal_revenue_service provides special procedures that permit taxpayers in certain situations to obtain automatic late s_corporation relief instead of applying for a private_letter_ruling the facts presented in your situation appear to be covered by section dollar_figure of revproc_98_55 to receive relief under the provisions of this revenue_procedure normally one must follow the procedural requirements described in sec_4 however we have intervened on your behalf and asked the atlanta service_center to update your account to reflect date as your s_corporation effective date if you fail to receive a confirmation letter from the internal_revenue_service within the next days please contact the taxpayer_advocate for assistance at toll-free pincite-777-4778 please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries attachment revproc_98_55
